Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2003

USA v. Rodriquez
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3999




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Rodriquez" (2003). 2003 Decisions. Paper 342.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/342


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                      No: 02-3999

                           UNITED STATES OF AMERICA

                                             v.

                                  JOSE RODRIQUEZ,
                                   a/k/a JOSE MATE,
                        a/k/a FRANCISCO LUNA-TAVERES,
                               a/k/a FRANCISCO LUNA,
                        a/k/a FRANCISCO LUNA-TAVAREZ,
                               a/k/a EUSEBIO DeJESUS

                                          Jose Rodriquez,

                                                  Appellant

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                         D.C. Criminal No. 01-cr-00323-14
                        District Judge: Mary A. McLaughlin

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 15, 2003
                    Before: McKee, Barry & Rosenn, Circuit Judges

                                  (Filed: July 24, 2003 )

                              OPINION OF THE COURT

McKee, Circuit Judge.

      Jose Rodriguez entered a guilty plea to one count of a multi-count indictment in

which he was charged with possessing with intent to distribute, and aiding and abetting

the possession of cocaine within 1,000 feet of a school. Following sentencing, he filed
this appeal. A guilty plea waives virtually all claims of appellate relief except the trial

court’s jurisdiction to accept the plea, and claims that the plea is invalid or the sentence is

illegal. U.S. v. Broce, 488 U.S. 563 (1989). Counsel for Rodriguez has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967) in which he claims that he has

undertaken a conscientious review of the record and that there are no nonfrivolous issues

for appeal. Inasmuch as we agree that there are no nonfrivolous issues for appeal, we will

affirm the judgment of the district court and grant counsel’s motion to withdraw.

TO THE COURT:

       Please file the foregoing opinion.

                                                   By the Court

                                                   /s/ Theodore A. McKee

                                                   Circuit Judge




                                               2
3